Citation Nr: 1235230	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability, to include as secondary to service-connected left knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to an automobile or automobile adaptive equipment. 

4.  Entitlement to specially adapted housing or a special home adaptation grant. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March to April 1966.  

As it relates to the issue of service connection for a right knee disability, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office RO) located in Waco, Texas.  

The Board notes that in June 2009 the Veteran appeared at a Central Office hearing and gave testimony on the issue of service connection for a right knee disability.  At that time, the issue had not been perfected for appeal.  In a September 2009 decision, the Board notes that a statement of the case had not been issued as it related to the right knee disorder following the receipt of the Veteran's notice of disagreement on this issue.  Hence, the Board ordered that the matter be remanded for the issuance of a statement of the case, with the matter being certified to the Board only if a substantive appeal were thereafter received.  The RO issued a statement of the case in October 2011 and a substantive appeal was received later that month.  On his substantive appeal, the Veteran indicated that he did not want a Board hearing.  

Although the Board Member who conducted the hearing in June 2009 is no longer employed by the Board, having retired after many years of dedicated service, the issue technically was not certified for appeal when the testimony was taken.  Moreover, based upon the Veteran's recently received October 2011 substantive appeal, which perfected the issue, the Veteran does not wish to have an additional Board hearing.  As such, the matter is now ready for appellate review.  

In the future, the Veteran is requested to submit all of his claims at the same time to avoid delays in the full adjudication of his case. 

As it relates to the issues of entitlement to an automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant, the RO denied these requests in a June 2010 rating determination.  Thereafter, in a July 2010 statement in support of claim, the Veteran requested that these issues be reconsidered.  The Board finds the Veteran's request to be the equivalent of a notice of disagreement.  Hence, a statement of the case should be issued.  

The issues of entitlement to an automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disability on the basis that new and material had not been received in March 2004.  The Veteran was notified of this decision that same month and did not appeal.  

2. Evidence received since the denial of service connection for a right knee disability raises the reasonable possibility of substantiating the claim.

3.  A right knee disability is not of service origin and is not etiologically related to the Veteran's service-connected left knee disability.

CONCLUSIONS OF LAW

1.  The March 2004 rating determination denying service connection for a right knee disability became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

3.  A right knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In March 2004, the RO denied service connection for a right knee disability on the basis that new and material evidence had not been received.  The RO noted that the evidence which had been submitted in conjunction with the Veteran's claim was not new and material.  The RO provided the Veteran with the law and regulations as it related to new and material evidence and found that the evidence obtained in connection with the current claim did not constitute new and material evidence because it did not relate to an unsubstantiated fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  Further, there was still no evidence that the right knee condition was incurred in or caused by service or with any applicable presumptive period.  

The Board notes that service connection for a right knee disability was initially denied by the Board in February 1988 on the basis that the Veteran did not have a right knee disability.  The evidence submitted in connection with the March 2004 rating determination included November 2003 x-ray results showing some degenerative joint disease in the right knee.  

The Veteran was notified of the March 2004 rating determination that same month and did not appeal nor was any additional evidence or argument received within the one year period following notification which would have allowed the claim to remain open.  Thus, the March 2004 rating determination became final.  

Evidence received subsequent to the March 2004 rating determination includes statements from the Veteran and his representative as well as testimony from the Veteran at a June 2009 Travel Board hearing; the results of several VA examinations; and treatment records and reports from the Veteran's private physician, S. H., M.D. 

In a December 2005 treatment record, Dr. H. indicated that the Veteran's left knee gait abnormality had in turn caused the lower back pain, left hip pain, and right knee pain with osteoarthritis.  

The basis for the prior denial was that there was no evidence of a current right knee disability related to service or to the service-connected left knee disability.  The newly added evidence demonstrates that the Veteran currently has arthritis of the right knee which has now been related to the Veteran's service-connected left knee disability by his private physician.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and the Veteran's service-connected left knee disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for a right knee disability is reopened. 

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that service connection for a right knee disability is warranted either as a result of injuries sustained in service, resulting from an inservice fall, or as a result of the right knee disability being related to his service-connected left knee disability.  

A review of the Veteran's service treatment records reveals no complaints or findings of a right knee disorder in service.  On his initial application for compensation, the Veteran did not request service connection for a right knee disability.  

Imporantly, the Veteran also did not report having right knee problems at the time of December 1966, July 1967, April 1973, or March 1974 VA examinations, providing evidence against this claim. 

At the time of an October 1986 VA examination, the Veteran reported that he had had right knee pain for the past five years (around 1981) as a consequence of an imbalance in walking.  Normal findings for the right knee were reported on examination and x-ray.  

Private treatment records associated with the claims folder reveal that the Veteran was diagnosed as having degenerative joint disease of his right knee in November 2003.  

In a December 2005 treatment report, Dr. H., the Veteran's private physician, diagnosed the Veteran as having right knee osteoarthritis.  He noted that the Veteran's left knee gait abnormality had caused the right knee pain with osteoarthritis.  

At the time of a March 2006 VA examination, the Veteran was noted to be claiming service connection for his right knee condition as secondary to his service-connected left knee disability.  Following examination, a diagnosis of early degenerative joint disease of the right knee was rendered.  

At the time of a December 2007 VA examination, the Veteran was again diagnosed as having right knee degenerative joint disease with pain.  At the time of a March 2008 VA examination, the Veteran was diagnosed as having degenerative joint disease of the knees.  The examiner noted that the Veteran had severe abnormal gait favoring both legs more on his right than his left.  

At the June 2009 Travel Board hearing, the Veteran indicated that a private physician had related his right knee problems to his service-connected left knee disability.  

The Veteran was afforded a VA examination in May 2011 to determine the relationship, if any, between his current right knee disorder and any service-connected left knee disability.  Following examination, the examiner rendered a diagnosis of right knee degenerative joint disease.  He indicated that he was unable to offer an opinion without resorting to mere speculation as the Veteran's claims file and service treatment records were not available for review.  

In a June 2011 addendum report, the examiner indicated that he had had the opportunity to review the Veteran's claims folder and service treatment records.  He stated that it was less likely as not that the Veteran's current right knee condition was related to altered gait secondary to his service-connected left knee condition.

The examiner noted that review of the orthopedic literature revealed no credible peer reviewed studies that supported the contention that degenerative changes of one joint might induce degenerative changes in another joint either of the affected or contralateral extremity or spine, even in the setting of leg discrepancy.  The examiner indicated that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging.  

As to service connection for a right knee disability on a direct or presumptive basis, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to treatment for a right knee disorder.  There is also no evidence of findings or treatment for any right knee disorder in close proximity to service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  While the Veteran has recently indicated that he had had right knee problems since service, he did not indicate that he had a right knee problem on his initial application for compensation.  The Veteran also did not report having a right knee problem at the time of VA examinations performed in December 1966, July 1967, April 1973, or March 1974.  Furthermore, at the time of his October 1986 VA examination, the Veteran reported that he had had right knee pain for only the past five years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of note is the fact that the Veteran did not raise a claim of service connection for this disorder until many years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  

As it relates to the statements from the Veteran asserting a nexus between any current right knee disorder and service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the Veteran is not competent to render an opinion as to what etiological relationship, if any, exists between his current right knee disability and his service-connected left knee disability.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and/or a service-connected disability and current complaints.  The Board notes that the Veteran has submitted a medical record from his private physician indicating that his left knee gait abnormality had caused the right knee pain with osteoarthritis.  Also of record is the May 2011 VA examiner's June 2011 addendum report which indicated that it was less likely as not that the Veteran's current right knee condition was related to altered gait secondary to his service-connected left knee disability and that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the VA examiner is more probative.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered opinions that were supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board his opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any claimed right knee disability developed in service, is due to any event or injury in service, or was caused or aggravated by the service-connected left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As it relates to the claims of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on the issue of whether new and material evidence has been received, further assistance is not required to substantiate that element of the claim.

As it relates to the claim of service connection for a right knee disability on a de novo basis, the Veteran's status has been substantiated.  In a June 2006 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in the June 2006 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

In conjunction with his claim, the Veteran was afforded several VA examinations.  Information obtained from these examinations is sufficient in order to properly address this issue.  The Board further notes that the requirements of the prior remand have been complied with.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at a June 2009 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.




ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened. 

Service connection for a right knee disability is denied.


REMAND

As it relates to the issues of entitlement to an automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant. the RO denied these requests in a June 2010 rating determination.  Thereafter, in a July 2010 statement in support of claim, the Veteran requested that these issues be reconsidered.  The Board finds the Veteran's request to be the equivalent of a notice of disagreement.  A statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


